Title: From George Washington to Henry Knox, 25 February 1787
From: Washington, George
To: Knox, Henry



Mount Vernon 25th Feb. 1787

Accept, my dear General Knox my affectionate thanks for your obliging favors of the 29th, 30th, & 31st of Jany and 1st 8th & 12th of the present month.
They were indeed, exceedingly satisfactory, and relieving to my mind which has been filled with great & anxious uneasiness for the issue of General Lincoln’s operations, and the dignity of Government.
On the prospect of the happy termination of this insurrection I sincerely congratulate you; hoping that good may result from the cloud of evils which threatned not only the hemisphere of Massachusetts but by spreading its baneful influence, the tranquillity of the Union. Surely Shays must be either a weak man—the dupe of some characters who are yet behind the curtain—or has been deceived by his followers. Or which may yet be more likely, he did not conceive that there was energy enough in the Government to bring matters to the crisis to which they have been pushed. It is to be hoped the General Court of that State concurred in the report of the Committee, that a rebellion did actually exist. This woud be decisive, and the most likely means of putting the finishing stroke to the business.
We have nothing new in this quarter except the dissentions which prevailed in, and occasioned the adjournment of, the Assembly of Maryland; that an appeal might be made to the people for their sentiments on the conduct of their representatives in the Senate & Delegates respecting a paper emission; which was warmly advocated by the latter and opposed by the former—and which may be productive of great, and perhaps dangerous divisions. Our Affairs, generally, seem really, to be approaching to some awful crisis. God only knows what the result will be. It shall be my part to hope for the best; as to see this Country happy whilst I am gliding down the stream of life in tranquil

retirement is so much the wish of my Soul, that nothing on this side Elysium can be placed in competition with it.
I hope the postponement of your journey to this State does not amount to a relinquishment of it—and that it is unnecessary to assure you of the sincere pleasure I should have at seeing you under this roof. Mrs Washington unites with me in every good wish for Mrs Knox yourself and family. With sentiments of the warmest friendship I am—Yrs most Affectionately

Go: Washington


P.S. I had wrote this letter & was on the point of sending it with others to the Post Office when your favor of the 15th instt was handed to me. The spirit & decision of the Court is very pleasing & I hope will be attended with happy consequences. G.W.

